DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The reply of 27 June 2022 has been entered.
Disposition of claims: 
	Claims 4-6 are cancelled.
	Claims 1-3 and 7-20 are pending.

Response to Arguments
Applicant's arguments filed 27 June 2022 regarding the rejections of claims 1-3 and 7-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the comparative compound CA5 of is a compound having the structure of Naraoka's formula (14). Applicant points out that comparative compound CA5 has relatively poorer performance of compared with exemplified inventive compounds. Applicant argues that for the combination of these two reasons there is a lack of predictability in the general formulas of Naraoka as to whether the all of the compounds will perform at the same level as capping layer materials as the exemplified compounds.
It is acknowledged that compound CA5 fits into the broad definition of Naraoka's formula (14). However, it remains that Naraoka explicitly describes compound CA5 as a comparative compound {paragraph [0163] and Table 3}. For this reason CA5 cannot be considered to be an inventive compound of the disclosure of Naraoka.  That said, as pointed out by Applicant, it appears that the substitution of a phenyl substituted thienyl group onto two of Naraoka's Ar50 to Ar53 of formula (14) yields a compound that has poorer performance than inventive compounds of Naraoka. It is noted, that phenyl substituted thienyl groups are not specifically listed as substituents of Ar50 to Ar53 of Naraoka's formula (14) in paragraph [0063] of Naraoka. Rather, aromatic heterocyclic groups having 5 to 50 atoms are generally listed as an option. This is in contrast to the modifications of the rejections where groups explicitly described by Naraoka are substituted into the modified compounds of the rejections. It is reasonable that there would be more predictability in substitutions of groups explicitly described by Naraoka compared to groups not specifically described by Naraoka. For instance, while it is clear that compound CA5 is not a compound of the disclosure of Naraoka (because it is described as a comparative compound), it would be clear that any compounds composed of groups explicitly described by Naraoka is a compound of the disclosure of Naraoka. For these reasons, the results showing poorer results for compound CA5 as a comparative compound (and understood to not be an inventive compound of the disclosure of Naraoka) are not persuasive to show unpredictability for the compounds having groups explicitly described by Naraoka (compounds which would be understood to be inventive compounds of the disclosure of Naraoka).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”).
Regarding claims 1, 3, 7, 9, and 20: Naraoka et al. discloses an organic electroluminescent device comprising an anode, a hole transport layer, a light emitting layer, an electron transport layer, a cathode, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087]}.
Naraoka et al. further discloses that the capping layer comprises an arylamine compound having the structure of Naraoka et al.’s formula (16) {paragraph [0067] - formula (16)}.
Naraoka et al.'s formula (16) is exemplified by Naraoka et al.'s compound CA11 shown below, in which the instant A is a single bond {(paragraph [0183] - Example 11; compound CA11 was used as the material for the capping layer), (p. 21, compound CA11)}.
[AltContent: textbox (Naraoka et al.’s compound CA11)] 
    PNG
    media_image1.png
    707
    1149
    media_image1.png
    Greyscale



Naraoka et al. does not exemplify a compound similar to Naraoka et al.’s Compound CA11 in which the benzothienyl groups are replaced with benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups.
However, as outlined above, Naraoka et al. teaches that Naraoka et al.’s Compound CA11 has the structure of Naraoka et al.’s formula (16), shown below {paragraph [0067] - formula (16)}. 
[AltContent: textbox (Naraoka et al.’s formula (16))] 
    PNG
    media_image2.png
    526
    1189
    media_image2.png
    Greyscale


In Naraoka et al.’s formula (16) HAr81 and HAr83 can each be benzofuran, dibenzothiophene, quinoline, isoquinoline, quinoxaline, or benzimidazole in addition to benzothienyl {paragraph [0067]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups in place of the benzothienyl groups of Naraoka et al.’s Compound CA11, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to benzothienyl. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
In this compound, each of R8 and R26 is a benzofuran group, a dibenzothiophene group, a quinoline group, an isoquinoline group, a quinoxaline group, or a benzimidazole group. Therefore at least one of R1 to R5, R6 to R10, R19 to R23, or R24 to R28 is an aromatic heterocyclic group.
Additionally, given that Naraoka et al. teaches an organic electroluminescent device using Naraoka et al.’s Compound CA11 as the material of the capping layer, Naraoka discloses a method for using the modified Naraoka et al.’s Compound CA11 for a capping layer of an organic electroluminescent device.

Regarding claims 10 and 12-13: Naraoka et al. teaches all of the features with respect to claims 1, 3, and 7, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed invention. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claims 15 and 17-19: Naraoka et al. discloses all of the features with respect to claims 1, 3, 7, and 10, as outlined above. 
Naraoka et al. discloses the claimed invention above but fails to teach that the refractive index of a thin film of Naraoka et al.’s modified Compound CA11 is 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm. It is reasonable to presume that the property of a refractive index of 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm is inherent to Naraoka et al.’s modified Compound CA11. 
Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. Specifically, Naraoka et al.’s modified Compound CA11 is similar in structure to compound 1-13 of the instant specification, a thin film of which has an index of refraction of 1.78 at a light wavelength of 633 nm, as described in paragraph [0130] of the instant specification. The modified Compound CA11 of Naraoka et al. differs from the instant Compound 1-13 in that there are benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups in the modified Compound CA11 of Naraoka in place of phenyl rings as in the instant Compound 1-13. 

    PNG
    media_image3.png
    338
    595
    media_image3.png
    Greyscale

The instant specification describes that the instant R8 and R26 can be an aromatic hydrocarbon group {[0020]} that can be phenyl {[0040]} or an aromatic heterocyclic group {[0020]} that can be benzofuran, dibenzothiophene, quinoline, isoquinoline, quinoxaline, or benzimidazole {[0040]}. Given that the alternatives are presented as part of the same Markush group, one of ordinary skill in the art would understand that these groups are interchangeable for one another for the purposes of the instant disclosure. Therefore, one of ordinary skill in the art would expect that the modified Compound CA11 of Naraoka et al. and the instant Compound 1-13 would have a substantially similar index of refraction.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka et al. product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 8: Naraoka et al. teaches all of the features with respect to claim 7, as outlined above.
Naraoka et al. does not exemplify a compound similar to that of the modified Naraoka et al.’s Compound CA11 except that each of HAr80 through HAr83 of Naraoka et al.’s Formula (16) are benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups.
However, in Naraoka et al.’s formula (16) HAr81 and HAr83 can each be benzofuran, dibenzothiophene, quinoline, isoquinoline, quinoxaline, or benzimidazole in addition to hydrogen {paragraph [0067]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups in place of the hydrogens that are HAr80 and HAr82 of Naraoka et al.’s Formula (16) in Naraoka et al.’s Compound CA11, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because they are specifically taught as alternatives to hydrogen. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 14: Naraoka et al. teaches all of the features with respect to claim 8, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed invention. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claim 2: Naraoka teaches all of the features with respect to claim 1, as outlined above.
Naraoka et al. does not exemplify a compound similar to Naraoka et al.’s Compound CA11 in which the A is a single phenylene ring.
However, as outlined above, Naraoka et al. teaches that Naraoka et al.’s Compound CA11 has the structure of Naraoka et al.’s formula (16), shown below {paragraph [0067] - formula (16)}. 
[AltContent: textbox (Naraoka et al.’s formula (16))]
    PNG
    media_image2.png
    526
    1189
    media_image2.png
    Greyscale


In Naraoka et al.’s formula (16) m is an integer from 2 to 4 {paragraph [0067] - formula (16)}. Therefore, m being 3 would have been a known alternative to m being 2 based on the disclosure of Naraoka. A compound similar to that of the modified Compound CA11 of Naraoka et al. in which m is 3 would have an additional phenylene linker between the two amine N atoms.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Naraoka et al.’s Compound CA11 by providing an additional phenylene ring between the N atoms, providing a compound in which m of Naraoka et al.’s formula (16) is 3 instead of 2, based on the teachings of Naraoka. The modification would have been a substitution of one known element for another (m being 3 and m being 2 as taught by Naraoka et al.’s formula (16)) to obtain predictable results. See MPEP 2143(I)(B). Furthermore, the selection of m as 3 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum compound structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 11: Naraoka et al. teaches all of the features with respect to claim 2, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed range. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claim 16: Naraoka et al. teaches all of the features with respect to claim 2, as outlined above. 
Naraoka et al. discloses the claimed invention above but fails to teach that the refractive index of a thin film of Naraoka et al.’s further modified Compound CA11 is 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm. It is reasonable to presume that the property of a refractive index of 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm is inherent to Naraoka et al.’s further modified Compound CA11. 
Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. Specifically, Naraoka et al.’s further modified Compound CA11 is similar in structure to compound 1-13 of the instant specification, a thin film of which has an index of refraction of 1.78 at a light wavelength of 633 nm, as described in paragraph [0130] of the instant specification. The further modified Compound CA11 of Naraoka et al. differs from the instant Compound 1-13 in that there are benzofuran groups, dibenzothiophene groups, quinoline groups, isoquinoline groups, quinoxaline groups, or benzimidazole groups in the modified Compound CA11 of Naraoka in place of phenyl rings as in the instant Compound 1-13. Additionally, there is an additional phenylene group in the linker boxed below.

    PNG
    media_image4.png
    338
    594
    media_image4.png
    Greyscale

The instant specification describes that the instant R8 and R26 can be an aromatic hydrocarbon group {[0020]} that can be phenyl {[0040]} or an aromatic heterocyclic group {[0020]} that can be benzofuran, dibenzothiophene, quinoline, isoquinoline, quinoxaline, or benzimidazole {[0040]}. Given that the alternatives are presented as part of the same Markush group, one of ordinary skill in the art would understand that these groups are interchangeable for one another for the purposes of the instant disclosure. Therefore, one of ordinary skill in the art would expect that compounds with this difference would have substantially similar properties, including a substantially similar index of refraction.
The instant Compounds 1-33 and 1-13 are also structurally similar; the difference being a methyl substituent and an additional phenylene group in the linker between the two amine nitrogen atoms. Each of the instant Compound 1-33 and 1-13 have an index of refraction above 1.75 with Compound 1-33 (which has the additional phenylene linker) having the higher index of refraction {paragraph [130]}. Therefore, one of ordinary skill in the art would not expect that the addition of an additional phenylene linker would lower the index of refraction of the further modified Compound CA11 of Naraoka et al. below 1.75.
Therefore, for the reasons outlined above, the modified Compound CA11 of Naraoka et al. and the instant Compound 1-13 would have a substantially similar index of refraction.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka et al. product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786